Citation Nr: 0529233	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In relevant part, the RO denied service 
connection for a low back pain, hypertension, shoulder pain, 
right knee pain, left knee pain, and a left middle finger 
joint disorder.  The veteran timely perfected an appeal of 
these determinations to the Board.  

In a January 2004 rating decision, the RO, in relevant part, 
granted service connection for hypertension and a left middle 
finger disorder.  Thus, those issues are no longer a part of 
the current appeal.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not currently have a low back disorder.

2.  The medical evidence clearly and unmistakably shows that 
the veteran's left shoulder disorder preexisted service and 
did not increase in severity during service.

3.  A left knee disorder was not shown in service and is not 
shown to be related to any incident of service.


CONCLUSION OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A left shoulder disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005); VAOPCGPREC 3-2003 (Jul. 16, 2003).

3.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
July 2001 letter, issued prior to the initial AOJ decision, 
VA informed the veteran of the information and evidence 
necessary to substantiate a claim for service connection.  
The letter also informed the veteran of his and VA's 
respective duties for obtaining evidence.  In addition, the 
letter informed him of the types of evidence that can help 
substantiate his claims and asked him to send the information 
describing the additional evidence or the evidence itself.  
Furthermore, the letter asked him to send any additional 
medical evidence that he had.  Thus, as a practical matter, 
the Board finds that the veteran has been adequately informed 
of the need to submit relevant evidence in his possession.  
Moreover, in a June 2005 letter, VA specifically asked him to 
send any evidence in his possession that pertains to his 
claims.  Since the issuance of the above letter, the veteran 
has not submitted any additional evidence in support of his 
claims.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file consist 
of his service medical records, post-service VA medical 
records, a VA examination report, and statements made by the 
veteran in support of his claims.  The veteran has not 
indicated any outstanding private medical records.  Thus, the 
Board observes that all available evidence has been obtained 
and associated with the claims file.

In addition, the Board notes that the veteran's claims file 
was not made available to the VA examiner prior to the 
December 2003 examination.  The Board observes that review of 
the claims file is only required where necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95; 61 Fed. Reg. 10,063, 10,064 (March 12, 1996).  The 
Board finds that resort to the veteran's claims file was not 
necessary for the examiner to provide findings as to the 
presence or absence of a current low back disorder.

Regarding the veteran's left knee claim, the Board notes that 
the above examination report does not provide an opinion as 
to the etiology of his left knee disorder.  However, the 
veteran has not presented competent and credible evidence, 
except by unsubstantiated assertion, that his claimed 
disability may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Accordingly, the Board finds that referral of the case for 
the purpose of obtaining a medical opinion as to whether his 
current left knee disorder is etiologically related to 
service is not warranted.  As such, the fact that the 
veteran's claims file was not available to the above VA 
examiner is not prejudicial to the veteran.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be granted for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2005)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2005); see 38 C.F.R. § 3.309 (2005).  

Initially, the Board notes that the veteran served during the 
Persian Gulf War, thus potentially implicating the Gulf War 
provisions on presumptive service connection.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  However, the 
veteran does not contend, and the evidence does not show, 
that he has an undiagnosed illness due to service in the 
Southwest Asia theater of operations.  Thus, those provisions 
are not for application in this case.  

Low Back Disorder 

The veteran contends, in essence, that he has low back pain 
that was incurred in active service.  Specifically, he 
contends that it is from lifting heavy loads up many flights 
of stairs and working in awkward positions during routine 
maintenance and repairs.  He asserts that proper back support 
vests were not available.  He also asserts that his low back 
pain was aggravated by a fall down a flight of stairs onboard 
the ship.

The Board notes that the veteran's service medical records 
contain complaints of low back pain.  A September 1997 entry 
reflects complaints of low back pain for one day, and that 
the veteran slipped and fell going down a ladder.  The 
assessment was a muscle strain.  A May 1998 entry reflects 
complaints of low back pain for one month that has been 
progressively worsening, and that the veteran gets a sore 
back with standing for a long time.  The assessment was 
mechanical low back pain.  In addition, August 1999 and March 
2000 reports of medical history continue to reflect 
complaints of low back pain; however, the reports also 
reflect the examiners' opinions that the condition was not 
considered disqualifying.  Furthermore, concurrent 
examinations found no abnormalities of the spine.  

The only post-service medical evidence of record is a 
December 2003 VA examination report.  The veteran stated that 
he fell down the stairs while in service and bumped his butt 
and back.  He stated that he has not seen a doctor for his 
back, and complained of back pain of varying severity.  Upon 
examination, the spine showed no fixed deformity or muscle 
spasms, musculature was normal, and range of motion was full 
with no pain.  The examiner noted that L4-5 was slightly 
tender to palpation.  X-rays showed no abnormalities.  Based 
on the above, the examiner diagnosed the veteran with a 
normal lumbosacral examination.  

Thus, the medical evidence of record fails to show that the 
veteran currently has a low back disorder.  In this regard, 
the Board observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, the veteran has not submitted 
competent medical evidence showing that he has a current back 
disorder that is related to service.

The Board acknowledges the veteran's contention that he has a 
low back disorder that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes the veteran's complaints of pain.  In 
this regard, the Board observes that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (appeal dismissed in part, and 
vacated and remanded in part, sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Thus, in the 
absence of a current chronic pathological process associated 
with the veteran's low back, there is no reasonable basis to 
establish service connection for a disability manifested by 
low back pain.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disorder 

The veteran contends, in essence, that he has left shoulder 
pain that was aggravated by active service.  Specifically, he 
contends that his left shoulder pain was aggravated by 
lifting heavy loads and working in awkward positions during 
routine maintenance and repairs.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Initially, the Board notes that the record clearly and 
unmistakably establishes that the veteran had a preexisting 
left shoulder disorder.  A June 1994 service examination 
report, completed within a month after entry into active 
service, reflects that in 1990 the veteran broke his left 
collarbone (clavicle), which healed slightly crookedly.  The 
examiner noted that the left shoulder had full range of 
motion and strength with no sequelae.  The examiner also 
noted a slight deformity of the left clavicle at the fracture 
site.  The examiner stated that there was no functional 
impairment and that the condition was not considered 
disqualifying.  Moreover, examination of the upper 
extremities was reported as normal.  

Given the above, the Board finds that a left shoulder 
disorder, due to a fractured left clavicle, clearly and 
unmistakably existed prior to service.  Thus, the Board must 
now determine whether the veteran's left shoulder disorder 
increased in severity during service.  

An August 1997 entry in the veteran's service medical records 
reflects complaints of left shoulder pain for the past four 
to six weeks.  The veteran denied any trauma and reported not 
taking any medication.  Examination showed full range of 
motion of the shoulder with no crepitus or popping, equal 
muscular strength bilaterally, and equal deep tendon reflexes 
bilaterally with no neuro/sensory deficit.  There was 
tenderness to palpation at the base of the deltoid muscle 
radiating to the acromioclavicular (shoulder) joint.  The 
assessment was a deltoid strain.  The plan included Motrin, 
moist heat therapy, and a decrease in activity.  

The service medical records reveal that the veteran did not 
seek any further treatment for the left shoulder.  An August 
1999 report of medical history reflects complaints of right 
shoulder pain and that his right shoulder was more painful 
than his left; however, examination found the upper 
extremities to be normal, and the examiner did not note any 
defects related to the left shoulder.  The veteran's March 
2000 separation examination also reflects complaints of 
shoulder pain; however, examination of the upper extremities 
was again normal, and the examiner again did not note any 
defects related to the left shoulder.  

The only post-service medical evidence of record is a 
December 2003 VA examination report.  The veteran complained 
of an intermittent type of pain in his left shoulder that 
occurs once every week or once every couple weeks.  He stated 
that he tries to relax and massage the left shoulder.  He 
added that he stops using his arm for a bit and the pain goes 
away.  As to the location of the pain, the veteran pointed to 
the clavicle, not the shoulder.  Examination showed that the 
left shoulder was nontender and had normal range of motion 
with no pain.  The left clavicle was tender to deep palpation 
medially.  The examiner diagnosed the veteran with a normal 
left shoulder examination, with tenderness over the left 
clavicle.

Given the above, the Board finds that in August 1997 the 
veteran suffered from acute symptoms in his left shoulder 
area that was diagnosed as a muscle strain and later 
resolved.  Even if the above muscle strain represents a 
manifestation of his preexisting fractured left clavicle, the 
Board finds that there is no evidence of a permanent increase 
in his left shoulder disorder.  See Davis v. Principi, 276 
F.3d 1341, 1344-45 (Fed. Cir. 2002).  In this regard, other 
than the tenderness at the base of the deltoid muscle 
radiating to the shoulder joint, the August 1997 entry fails 
to show any functional impairment of the left shoulder.  In 
addition, the Board notes that the veteran did not seek any 
further treatment during service.  Furthermore, despite 
complaints of shoulder pain, subsequent examinations in 
August 1999 and March 2000 failed to show a disability of the 
left shoulder.  Moreover, the veteran did not seek any 
treatment after separation from service, and the December 
2003 VA examination found a normal left shoulder.  Lastly, 
the veteran has not presented any competent medical evidence 
that his preexisting left shoulder disorder was aggravated by 
active service.

Accordingly, the Board determines that the presumption of 
soundness is rebutted, as the veteran's service medical 
records, December 2003 VA examination report, and the absence 
of post-service medical records, clearly and unmistakably 
establish that a left shoulder disorder due to a fractured 
clavicle pre-existed service and was not aggravated by 
service.  See 38 C.F.R. § 3.306(b); Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board acknowledges the veteran's contention that his left 
shoulder disorder was aggravated by service.  The Board again 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left shoulder disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Left Knee Disorder

The veteran contends, in essence, that he has left knee pain 
that was incurred in active service.  Specifically, he 
contends that it is due to the ship's working environment - 
metal decks that grated his knee when he walked.  He asserts 
that he was required to wear safety shoes at all times in the 
workcenter and that they provided little or no shock 
absorption.  He also asserts that his left knee pain was 
aggravated by carrying heavy loads and working in awkward 
positions.

The veteran's service medical records contain no complaint or 
treatment related to the left knee - only treatment for the 
right knee is noted.  The Board notes that he complained of 
knee pain at his March 2000 separation examination; however, 
examination of the lower extremities was reported as normal, 
and the examiner did not otherwise note any defects of the 
left knee.  The Board also notes that a December 2003 VA 
examination report provides a diagnosis of a chronic left 
knee strain; however, the examiner did not relate this 
diagnosis to service.  Moreover, the veteran has not 
presented competent medical evidence linking his current 
chronic left knee strain with service.

The Board acknowledges the veteran's contention that his 
current left knee disorder is related to service.  The Board 
again observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones, supra; Espiritu, supra.  

The Board also notes that the record does not show that the 
veteran's left knee disorder involves arthritis.  The 
December 2003 VA examination report reflects that X-rays of 
his left knee were normal.  Thus, the provisions related to 
the presumption of service connection are not applicable in 
this case.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The veteran contends, in essence, that he has right knee pain 
that was incurred in active service.  Specifically, he 
contends that it is due to the ship's working environment - 
metal decks that grated his knee when he walked.  He asserts 
that he was required to wear safety shoes at all times in the 
workcenter and that they provided little or no shock 
absorption.  He also asserts that his right knee pain was 
aggravated by carrying heavy loads and working in awkward 
positions.

The veteran's service medical records contain an October 1997 
entry that reflects complaints of right knee pain for the 
past three weeks, and a notation that he is on a monthly 
remedial physical therapy program and has taken Motrin three 
times per day for a week.  Past medical history was 
unremarkable for knee problems in the past.  Examination 
found some tenderness to palpation of the patellar 
tendon/medial collateral ligament but no edema or effusion.  
Drawer, Lachman, McMurray, and Appley tests were all 
negative.  Deep tendon reflexes were equal bilaterally, as 
was strength.  The assessment was a right knee strain.  The 
plan included Motrin 800 mg one tablet three times per day 
for 10 days and modified duty for 7 days.

In addition, at his March 2000 separation examination, the 
veteran complained of knee pain.  Examination of the lower 
extremities, however, was reported as normal.

Post service, a December 2003 VA examination report reflects 
complaints of right knee pain when he walks and that he needs 
to twist his leg to make his knee pop.  The veteran stated 
that after driving even short distances his knee is painful 
when he first gets out of the car.  He denied swelling or 
locking of the knee but said that it gives way occasionally, 
not very often.  The veteran stated that the pain is located 
right at the superior aspect of the patella and that he wears 
an over-the-counter knee brace when he plays sports.  
Examination of the right knee revealed that it was not 
swollen but that there was mild tenderness over the 
superficial aspect of the patella.  There was crepitus but no 
laxity, and range of motion was normal.

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the veteran's service medical records show a diagnosis of 
right knee strain, the provision of physical therapy, and 
complaints of right knee pain at separation, and as the 
December 2003 VA examination report provides a diagnosis of 
chronic right knee strain, the Board finds that the 
underlying etiological basis for the veteran's right knee 
disorder in the record on appeal has been called into 
question.  Thus, the RO should schedule the veteran for a VA 
examination to determine whether his current chronic right 
knee strain is related to service, to include the October 
1997 diagnosis of right knee strain and complaints of knee 
pain at his March 2000 separation examination.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of the 
veteran's chronic right knee strain.  The 
veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, including service medical 
records, the examiner should specifically 
state whether the veteran's chronic right 
knee strain is related to service, to 
include the August 1997 diagnosis of 
right knee strain and complaints of knee 
pain at his March 2000 separation 
examination.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disorder.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


